Citation Nr: 0812323	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  00-22 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a fractured right femur.

2.  Entitlement to service connection for depression, to 
include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  The claims file is in the jurisdiction 
of the VA Regional Office in No. Little Rock, Arkansas.  

By a November 3, 2005 decision, the Board denied the 
veteran's claims to reopen his claim of entitlement to 
service connection for residuals of a fractured right femur 
and for entitlement to service connection for depression.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on an October 
2007 Memorandum Decision, the Court vacated and remanded this 
appeal for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for residuals of a 
fractured right femur.  When the veteran filed his claim in 
February 2000, it was treated as a claim to reopen a 
previously denied claim for service connection based on a 
December 1984 rating decision denying service connection for 
residuals of a fractured right femur.  The veteran now claims 
that he did not receive notice of the RO's December 1984 
decision denying his initial claim for service connection 
because the RO sent the notice letter to an incorrect 
address.  The veteran believes that his current claim should 
be treated as a claim for service connection and not as a 
claim to reopen because the RO's December 1984 rating 
decision was not final, as he was not notified of the 
decision.  The veteran is also seeking service connection for 
depression, to include as due to his service-connected 
disabilities.  He contends that his service-connected 
disabilities of left ear hearing loss and tinnitus caused or 
contributed to his current depression.

I.  New and Material Evidence Claim

In a December 1984 rating decision, the RO denied the 
veteran's initial claim for entitlement to service connection 
for residuals of a fractured right femur.  The veteran's 
claims file reflects that the RO sent notice of the December 
1984 rating decision to the veteran that same month at a 
[redacted] Street address in Houston, Texas.  The veteran's 
October 1983 claim form listed a [redacted] address in 
Houston, Texas as his current address.  Although there is one 
computer printout in the veteran's claims file noting a 
[redacted] Street address, there is no correspondence from the 
veteran or his representative indicating that the veteran 
lived at the [redacted] Street address.  The veteran now claims 
that he has never lived at the [redacted] Street address, that 
he did not receive notice of the December 1984 rating 
decision, and that his claim for service connection for 
residuals of a fractured right femur should be treated as a 
claim for service connection and not as a claim to reopen a 
previously denied claim.  The Board finds that remand is 
necessary in order for the RO to conduct further factual 
development to determine whether the [redacted] Street address 
can be shown to have been the veteran's address of record at 
the time that the December 1984 rating decision was mailed to 
him.  If the [redacted] Street address cannot be shown to have 
been the veteran's address of record at that time, the RO 
must, after sending the veteran the proper VCAA notice, 
readjudicate the veteran's claim on the merits considering 
all of the current evidence of record.

II.  Service Connection Claim

In August 2003, the veteran underwent a VA mental disorders 
examination, which diagnosed depressive disorder, not 
otherwise specified and opined that the veteran's depressive 
disorder was not related to his service-connected hearing 
loss.  However, the August 2003 VA examiner did not review 
the veteran's claims file before preparing the opinion.  
Accordingly, remand is required for a new VA mental disorders 
examination addressing the etiology of the veteran's 
depression.  In addition, the veteran has submitted 
additional evidence to the Board in support of his claim for 
service connection for depression without a waiver of RO 
consideration.  Accordingly, remand is also required so that 
the RO may consider this evidence.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claims 
on appeal, and it must assist the veteran 
by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  If the RO 
confirms that the veteran's address of 
record at the time of the December 1984 
rating decision was the [redacted] Street 
address and therefore determines that the 
veteran's claim for service connection for 
residuals of a fractured right femur is, 
in fact, a claim to reopen, then the 
notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) (2007).

2.  The RO must conduct factual 
development to determine the reason that 
the December 1984 rating decision was sent 
to the veteran at the [redacted] Street 
address and whether the [redacted] Street 
address can be shown to have been the 
veteran's address of record at the time of 
the December 1984 rating decision.  If the 
[redacted] Street address cannot be shown to 
have been the veteran's address of record 
at that time, the RO must readjudicate the 
veteran's claim for service connection for 
residuals of a fractured right femur on 
the merits, considering all of the 
evidence currently of record.  If the 
[redacted] Street address can be shown to 
have been the veteran's address of record 
at the time of the December 1984 rating 
decision, the RO must continue to treat 
the veteran's claim as a claim to reopen, 
and must issue a supplemental statement of 
the case to that effect.  All 
documentation confirming or denying that 
the [redacted] Street address was the 
veteran's address of record at the time of 
the December 1984 rating decision must be 
associated with the claims file.

3.  The RO must afford the veteran a VA 
mental disorders examination to determine 
the current existence and etiology of any 
depression found.  The claims file must be 
made available to and thoroughly reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any depression 
found is related to the veteran's active 
duty military service.  The examiner must 
also state whether any diagnosed 
depression is due to or aggravated by the 
veteran's service-connected left ear 
hearing loss or tinnitus.  A complete 
rationale for all opinions must be 
provided.  If such a determination cannot 
be made without resort to speculation, the 
examiner must specifically state this.  
The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated based on the current 
evidence of record.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

